
	

113 SCON 21 IS: Expressing the sense of Congress that construction of the Keystone XL pipeline and the Federal approvals required for the construction of the Keystone XL pipeline are in the national interest of the United States. 
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. CON. RES. 21
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Ms. Landrieu (for
			 herself, Mr. Hoeven,
			 Mr. Pryor, Mr.
			 Donnelly, Mr. Begich,
			 Ms. Heitkamp, Mr. Thune, Mr.
			 Risch, Mr. Cornyn,
			 Mr. Johanns, and
			 Mr. Barrasso) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  construction of the Keystone XL pipeline and the Federal approvals required for
		  the construction of the Keystone XL pipeline are in the national interest of
		  the United States. 
	
	
		Whereas safe and responsible production, transportation,
			 and use of oil and petroleum products provide the foundation of the energy
			 economy of the United States, helping to secure and advance the economic
			 prosperity, national security, and overall quality of life in the United
			 States;
		Whereas the Keystone XL pipeline would provide short- and
			 long-term employment opportunities and related labor income benefits, such as
			 government revenues associated with taxes;
		Whereas the State of Nebraska has thoroughly reviewed and
			 approved the proposed Keystone XL pipeline reroute, concluding that the
			 concerns of Nebraskans have had a major influence on the pipeline reroute and
			 that the reroute will have minimal environmental impacts;
		Whereas the Department of State and other Federal agencies
			 have conducted extensive studies and analysis over a long period of time on the
			 technical, environmental, social, and economic impact of the proposed Keystone
			 XL pipeline;
		Whereas assessments by the Department of State found that
			 the Keystone XL pipeline is not likely to impact the amount of crude oil
			 produced from the oil sands and that approval or denial of the
			 proposed Project is unlikely to have a substantial impact on the rate of
			 development in the oil sands;
		Whereas the Department of State found that the incremental
			 life cycle greenhouse gas emissions associated with the Keystone XL project are
			 estimated in the range of 0.07 to 0.83 million metric tons of carbon dioxide
			 equivalents, with the upper end of this range representing
			 12/1,000 of 1 percent of the 6,702,000,000 metric tons of
			 carbon dioxide emitted in the United States in 2011;
		Whereas after extensive evaluation of potential impact to
			 land and water resources along the 875-mile proposed route of the Keystone XL
			 pipeline, the Department of State found, The analyses of potential
			 impacts associated with construction and normal operation of the proposed
			 Project suggest that there would be no significant impacts to most resources
			 along the proposed Project route (assuming Keystone complies with all laws and
			 required conditions and measures).;
		Whereas the Department of State found that [s]pills
			 associated with the proposed Project that enter the environment are expected to
			 be rare and relatively small and that there is no evidence of
			 increased corrosion or other pipeline threat due to viscosity of
			 diluted bitumen oil that will be transported by the Keystone XL
			 pipeline;
		Whereas, the National Research Council convened a special
			 expert panel to review the risk of transporting diluted bitumen by pipeline and
			 issued a report in June 2013 to the Department of Transportation in which the
			 National Research Council found that existing literature indicates that
			 transportation of diluted bitumen poses no increased risk of pipeline
			 failure;
		Whereas plans to incorporate 57 project-specific special
			 conditions relating to the design, construction, and operations of the Keystone
			 XL pipeline led the Department of State to find that the pipeline will have
			 a degree of safety over any other typically constructed domestic oil
			 pipeline; and
		Whereas, the Department of State found that oil destined
			 to be shipped through the pipeline from the oil sands region of Canada and oil
			 shale deposits in the United States would otherwise move by other modes of
			 transportation if the Keystone XL pipeline is not built: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)construction of
			 the Keystone XL pipeline will promote sound investment in the infrastructure of
			 the United States;
			(2)construction of
			 the Keystone XL pipeline will promote energy security in North America and will
			 generate an increase in private sector jobs that will benefit both the region
			 surrounding the Keystone XL pipeline and the United States as a whole;
			 and
			(3)completion of the
			 Keystone XL pipeline is in the national interest of the United States.
			
